     Case 2:15-cv-00208-TLN-KJN Document 251 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD JOSEPH CRANE,                             No. 2:15-cv-0208 TLN KJN P
12                       Plaintiff,
13            v.                                        ORDER
14    RODRIGUEZ, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. On July 16, 2021, plaintiff filed a

18   motion to stay defendants’ motions for summary judgment pending the district court’s ruling on

19   plaintiff’s motion for reconsideration. However, on July 13, 2021, the district court denied

20   plaintiff’s motion for reconsideration. Therefore, plaintiff’s motion to stay is moot and is denied.

21          On August 16, 2021, plaintiff filed a motion for extension of time to file an opposition to

22   the May 7, 2021 and the May 21, 2021 motions for summary judgment. Good cause appearing,

23   plaintiff’s motion is granted.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s motion (ECF No. 248) is denied as moot;

26          2. Plaintiff’s motion for extension of time (ECF No. 250) is granted; and

27   ////

28   ////
     Case 2:15-cv-00208-TLN-KJN Document 251 Filed 08/20/21 Page 2 of 2


 1             3. Plaintiff is granted sixty days from the date of this order in which to file an opposition

 2   to both motions for summary judgment (ECF Nos. 236 and 240).

 3   Dated: August 20, 2021

 4

 5

 6
     /cran0208.36(6)
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
